Exhibit 10.13 RESTRICTED STOCK AWARD AGREEMENT , between Cable One, Inc. (the “ Company ”), a Delaware corporation, and [NAME]. This Restricted Stock Award Agreement (the “ Award Agreement ”) sets forth the terms and conditions of an award of [NUMBER] performance-based restricted shares (the “ Award ”) of the Company’s common stock, $0.01 par value per share (a “ Share ”), representing the maximum number of Shares subject to this Award (the “ Restricted Shares ”), that are being granted to you under the Cable ONE, Inc. 2015 Omnibus Incentive Compensation Plan (the “ Plan ”) as of [DATE] (the “ Grant Date ”) and that are subject to certain restrictions on transfer and risks of forfeiture and other terms and conditions specified herein. This Award provides you with the opportunity to earn, subject to the terms of this Award Agreement and the Plan, a number of Shares that is between 0% and 100% of the Restricted Shares, with such number of earned Shares to be determined by the Committee as set forth in Section 3 of this Award Agreement. THIS AWARD IS SUBJECT TO ALL TERMS AND CONDITIONS OF THE PLAN AND THIS AWARD AGREEMENT, INCLUDING THE DISPUTE RESOLUTION PROVISIONS SET FORTH IN SECTION 11 OF THIS AWARD AGREEMENT AND THE RESTRICTIVE COVENANT, CLAWBACK AND RECOUPMENT PROVISIONS SET FORTH IN SECTION 5 AND APPENDIX A OF THIS AWARD AGREEMENT. BY SIGNING YOUR NAME BELOW, YOU WILL HAVE CONFIRMED YOUR ACCEPTANCE OF THE TERMS AND CONDITIONS OF THIS AWARD AGREEMENT. SECTION 1. The Plan. This Award is made pursuant to the Plan, all the terms of which are hereby incorporated in this Award Agreement, including but not limited to the provisions of Section 6(f) of the Plan. In the event of any conflict between the terms of the Plan and the terms of this Award Agreement, the terms of the Plan shall govern. SECTION 2. Definitions. Capitalized terms used in this Award Agreement that are not defined in this Award Agreement have the meanings as used or defined in the Plan. As used in this Award Agreement, the following terms have the meanings set forth below: “ Business Day ” means a day that is not a Saturday, a Sunday or a day on which banking institutions are legally permitted to be closed in the City of New York. “ Cause ” shall mean the occurrence of any of the following events: (a) your fraud, misappropriation, embezzlement or misuse of Company funds or property; (b) your failure to substantially perform your duties to the Company; (c) your conviction of, or entry of a plea of guilty or nolo contendre to, a felony or a crime involving moral turpitude; (d) any wilful act, or failure to act, by you in bad faith to the material detriment of the Company; (e) your material noncompliance with Company policies and guidelines; or (f) your material breach of any term of this Award Agreement or any agreement between you and the Company; provided that in cases where the Company, in its sole discretion, determines that a cure opportunity is appropriate, you shall first be provided a 15-day cure period. If, subsequent to your termination of employment with the Company or one of its Affiliates for any reason other than for Cause, the Company determines in good faith that your employment could have been terminated by the Company or applicable Affiliate for Cause, then, at the election of the Company, your employment will be deemed to have been terminated for Cause as of the date the events giving rise to Cause occurred. “ Code ” means the Internal Revenue Code of 1986, as amended. “ Disability ” means your absence from employment due to a physical or mental condition, illness or injury for a period of 180 consecutive Business Days. “ Determination Date ” means the date as soon as reasonably practicable following the Performance Period, but in no event later than March15 of the year following the end of the Performance Period, as determined by the Committee, on which the Committee determines whether the Performance Goal has been achieved. “ Good Reason ” means the occurrence, without your written consent, of any of the following events or circumstances: (a) a material reduction in your annual base salary or target bonus opportunity; (b) a material diminution in your title, duties or responsibilities; (c) a relocation of your principal work location by more than 50 miles; or (d) any material breach of this Award Agreement by the Company; provided that Good Reason shall not exist unless you give the Company notice specifically detailing the event you believe gives rise to Good Reason within 60 days of the date you have knowledge of such event. In cases where cure is possible, the Company shall be provided a 90-day cure period after such notice is given in accordance with Section 12 of this Award Agreement; if such circumstances are not cured by the expiration of such cure period, you may resign for Good Reason within three months following the end of the cure period, but if such circumstances are cured within the cure period or if you do not resign for Good Reason within three months following the end of the cure period, such circumstances will not be deemed to constitute Good Reason. “ Performance Goal ” means the applicable goal or goals set forth on Appendix B
